Citation Nr: 1739760	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, status post laminectomy. 

2. Entitlement to an initial rating in excess of 50 percent prior to February 19, 2014 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with cocaine use disorder in fully sustained remission. 

3. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse
ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1962 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In February 2014, the Veteran testified in a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is in the Veteran's file.  The Veteran was informed that the VLJ who held the hearing is no longer with the Board and that the Veteran could request another hearing.  The Veteran responded that he did not want another hearing in an August 2017 correspondence. 

The Board remanded this matter for additional development in March 2016.   As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. The Veteran's service-connected back disability has not resulted in ankylosis or necessitated bed rest prescribed by a physician during the pertinent time period on appeal. 

2. Since the date of service connection, the Veteran's PTSD most closely approximated social and occupational impairment with deficiencies in most areas.

3. The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, status post laminectomy have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).

2. The criteria for an initial 70 percent rating, but no higher, for PTSD with cocaine use in sustained remission are met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.10, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2016).

3. The criteria for entitlement to TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Rating for Back Disability

Disabilities of the spine are generally evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula) (Diagnostic Codes 5235 to 5243).  38 C.F.R. § 4.71a (2016).  Under this General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent).  38 C.F.R. § 4.71a (2016).

The Board notes that the evidence does not support an evaluation of the Veteran's back disability under the Formula for Rating IVDS Based on Incapacitating Episodes.  The medical evidence does not indicate nor has the Veteran asserted that he has experienced any incapacitating episodes due to his back disability during the period of time at issue; in fact, the Veteran has stated that his physician instructed him to try to exercise and move more. See Hearing Testimony.  Thus, a higher evaluation of 60 percent is not warranted under this code.  

The RO assigned the 40 percent rating for the Veteran's service-connected back disability pursuant to DC 5243. The Veteran seeks a higher disability rating and maintains that the current evaluation does not adequately reflect the severity of his disability. 

In order to obtain a higher schedular rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's disability would have to manifest unfavorable ankylosis of the entire thoracolumbar spine.  There is no indication that the Veteran's spine is ankylosed.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint. STEDMAN'S MEDICAL DICTIONARY 90 (27th Ed. 2000).  None of the Veteran's treatment records reflect that the Veteran's entire thoracolumbar spine is ankylosed or comparable therewith.  See VA and Private Medical Treatment Records.  While the Board is sympathetic to the Veteran's claim and he is certainly competent to describe the pain and functional loss he experiences due to his back disability, taking into account all of the relevant evidence of record, there is no indication that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine as required for a higher rating under the criteria. 


Increased Rating for PTSD

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a) (2016). When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2016).

The Veteran was awarded service connection for PTSD from September 1, 2011, rated at 50 percent disabling, in a September 2013 rating decision.  In February 2014, the Veteran sent in a correspondence requesting an increased rating for his PTSD.  The RO treated this correspondence as new increased rating claim and, in a December 2016 rating decision, increased the Veteran's disability evaluation to 70 percent, effective February 19, 2014, the date the correspondence was received.  The Board notes that the February 2014 correspondence was made within a year of the September 2013 rating decision and expressed disagreement with the initial 50 percent rating.  Thus, the Board recognizes the February 2014 filing as a Notice of Disagreement (NOD) and the appeal period at issue for this claim extends back to the date of the initial service connection claim, September 1, 2011.  Thus, this is an initial rating.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. See DC 9411.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
See Id.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443. 

Turning to the evidence, the Veteran submitted private treatment records where he endorsed symptoms such as difficulty concentrating, learning, and recalling information, excessive fatigue, disturbed sleep, temporary hearing loss and ringing in the ears, vertigo, visual difficulties, irritability, anxiety, depression, apathy, affective liability, changes in personality, and slowed thinking.  The Veteran's Global Assessment Functioning Score (GAF) was privately assessed in November 2011.  He scored a 60, indicating moderate symptoms (e.g. flat and circumstantial speech, occasional panic attacks) OR moderate difficulty in social occupational or social functioning (e.g. few friends, conflicts with co-workers).  See Private Treatment Records. 
In November 2014, the Veteran was provided a VA examination.  There, he endorsed irritability, hypervigilance, exaggerated startle responses, problems with concentration, disturbed sleep, anxiety, depression, flattened affect, circumstantial speech, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner noted that the disturbances caused clinically significant distress or impairment in the Veteran's social, occupational, or other important areas of functioning.  The Veteran's GAF score at that examination was 60.  See November 2014 VA Examination.  

The Board notes that currently, the basis of the award of 70 percent is the November 2014 VA examination; however, in review of the noted symptoms in that examination and the evidence of record prior to that time, particularly the Veteran's private treatment records, the Board cannot find any discernable difference in symptomatology described during those periods of time. Specifically, the Veteran was reporting  depressed mood, anxiety, suspiciousness, irritability, distressing dreams, a chronic sleep impairment, and an overall occupational and social impairment with reduced reliability and productivity prior to the date of the November 2014 VA examination.  See Tatum v. Shinseki, 24 Vet. App. 139, 145   (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  Thus, after resolving the benefit of any reasonable doubt in favor of the Veteran, the Board finds that a 70 percent evaluation is warranted throughout the appeal period.

However, a 100 percent rating is not warranted as the Veteran's condition does not manifest in total occupational and social impairment.  In fact, the VA examiner at the November 2014 examination specifically marked that the Veteran has occupational and social impairment with the occasional decrease in work efficiency, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  This indicates that the Veteran is still able to maintain daily functioning.  While the Veteran reported self-isolation due to his depression and anxiety, there is no evidence of a gross inability to interact with the public.  He has maintained his marriage and relationship with his children.  He does not exhibit persistent delusions or hallucinations or grossly inappropriate behavior.  The Veteran is still able to maintain an independent lifestyle and has shown that he is cognizant of the effects of his disability.  Thus, he is not totally socially impaired.  Therefore, the Board finds that the Veteran's disability picture does not more nearly approximate total occupational and social impairment.  
TDIU

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances. 38 C.F.R. § 4.16 (a), (b) (2016).

The Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities. After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is warranted.

Currently, the Veteran has a combined evaluation of 90 percent for his service-connected disabilities.  He is service-connected for PTSD with cocaine use disorder in fully sustained remission (rated as 70 percent disabling), left lower extremity radiculopathy (rated as 60 percent disabling), lumbar degenerative disease (rated as 40 percent disabling), and right lower extremity radiculopathy (rated as 20 percent disabling). He therefore meets the schedular criteria of TDIU. 

The record shows that the Veteran has two years of college education.  Post-service, he engaged in several jobs: in varying positions at the Post Office, as an orderly at a hospital, and, most recently, as a drug counselor.  The Veteran has consistently reported that his service-connected disabilities, specifically his back disability and PTSD, made it increasingly difficult to continue his employment.  He retired in 2004. 

The Board is aware, however, that the crucial question is not whether the Veteran is actually unemployed but whether he is capable of performing the physical and mental acts required by employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). In addition, the Board may consider the Veteran's educational and work history when determining employability. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

Each position that the Veteran has held both since service required him to engage in some level of physical activity/labor. The record reveals that the Veteran has consistent pain in his back and legs that cause him difficulty walking or standing for prolonged periods.  In addition to physical capabilities, his most recently held position as a drug counselor required him to also be mentally astute in order to provide advice and support for others.  However, the record reveals that his PTSD has resulted in clinically significant distress or impairment in social, occupational, or other important areas of functioning as he suffers from symptoms including irritability, anxiety, depression, apathy, affective liability, changes in personality, and slowed thinking.  See VA and Private Medical Treatment Records.  Considering the combination of both physical and psychological service-connected disabilities, the Board finds that he would not be able to engage in either physical or sedentary employment.  

Based on all the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to the combined effects of his service-connected disabilities, specifically his back and leg disabilities and PTSD. The Board finds that the evidence supports that he would be unable to perform labor akin to that which he is educated and trained to perform. Therefore, the Board concludes that TDIU is warranted.

The Board has considered the Veteran's claims and assigned the appropriate ratings based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, status post laminectomy is denied.

An initial rating of 70 percent, but no higher, for PTSD with cocaine use disorder in fully sustained remission is granted from September 1, 2011.

Entitlement to TDIU is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


